Citation Nr: 1116206	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  03-25 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to October 6, 1995.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1977 to July 1980, from November 1990 to April 1991, and from February 1993 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1999 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The procedural history of the claim is quite complex.  The Veteran initially filed a claim of service connection for PTSD in December 1993.  Entitlement was denied in a September 1994 rating decision.  He appealed this denial in a timely manner, and in a June 1997 rating decision, the RO granted service connection for PTSD effective from October 6, 1995.  This was a full grant of the benefit sought on appeal.  He then expressed disagreement with the assigned effective date in March 1998, arguing that his claim had been pending since December 1993.

In a July 1998 decision, the RO granted an earlier effective date of December 7, 1993, for the grant of service connection of PTSD; this represented a full grant of the benefit sought on appeal.  The decision did not discuss assignment of an evaluation from that date, although the Code Sheet attached to the rating indicated a 50 percent evaluation was effective from December 1993 to October 1995.

The RO formally assigned the 50 percent evaluation prior to October 6, 1995, in a December 1999 rating decision.  The Veteran disagreed with this initial assignment of the evaluation over the newly-established stage in October 2000.  It is this decision which is currently on appeal.  The issue has been recharaterized to reflect that the question before VA is in actuality one of evaluation, not effective date.  The Veteran is seeking entitlement to an increased evaluation, greater than 50 percent, prior to October 6, 1995.

This issue has previously been before the Board, phrased as an effective date question.  In March 2005 and May 2006 decisions, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  In a January 2008 decision, the Board denied entitlement to a total disability evaluation prior to October 6, 1995.

The Veteran appealed this denial to the Court of Appeals for Veterans Claims (the Court), and in December 2008, based on a Joint Motion, the Court vacated the denial and remanded the matter for further consideration.


FINDING OF FACT

Prior to October 6, 1995, the Veteran was unable to retain substantially gainful employment due to PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2010); 38 C.F.R. §§ 4.130, 4.131, 4.132, Diagnostic Code (DC) 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is evaluated under DC 9411.  The criteria under this code were amended effective November 7, 1996.  The criteria in effect prior to that date are applicable here; the amended criteria may not be retroactively applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The applicable criteria provided that a 50 percent evaluation was assignable where the ability to establish or maintain effective or favorable relationships with people was considerably impaired; or reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent evaluation was warranted where the ability to establish or maintain effective or favorable relationships with people was severely impaired; or severe and persistent symptoms caused severe impairment in the ability to obtain or retain employment.  

A total, schedular 100 percent evaluation was assigned where there is virtual isolation in the community from all but the most intimate contacts; symptoms are incapacitating and border on repudiation of reality, with fantasy, confusion, panic, and explosions of aggressive energy resulting in a profound retreat from mature behavior; or the Veteran is demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (1996).  The criteria for a 100 percent evaluation provided three separate and independent bases for assignment of a total disability rating.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The evidence of record establishes that as of December 7, 1993, the date of service connection for PTSD, the Veteran was demonstrably unable to obtain or retain substantially gainful employment due to PTSD.

Several friends who knew the Veteran during this period have submitted written statements attesting to their recollections of his level of functioning.  They indicated he was depressed, having flashbacks and nightmares, and was becoming increasingly isolated due to his erratic behaviors.  He was not taking care of himself, and was estranged from his family.  He expressed suicidal thoughts at times.  His friends opined that he was not employable during this period due to his mental health issues.

VA treatment records reveal that the Veteran was experiencing anxiety, depression, flashbacks, and nightmares during this period of time.  He was not sleeping well, and intermittently had suicidal ideation.  His drug and alcohol abuse, which began following his return from the Persian Gulf, interfered with employment, but the Veteran also described ongoing PTSD symptomatology.  

The Veteran reflected that he wanted to work, and reported to doctors and social workers that he was, in fact, working; however, he was not able to retain the jobs.  He worked in delis, fast food restaurants, and convenience stores at various times for short periods.  At one point, he relocated to New Jersey for work with a family member.  He reported that he obtained a new job, apparently in building maintenance, in approximately July 1995; he lost this job in October 1995, concurrent with his hospitalization for PTSD treatment.

While the Veteran was working to some extent prior to October 1995, his employment was not sustained.  Due to PTSD symptomatology such as flashbacks, anxiety, and depression, he was unable to retain employment once he obtained it.  The criteria for a schedular 100 percent evaluation are therefore met.

The preponderance of the evidence supports the claim; there is no doubt to be resolved.  A 100 percent evaluation for PTSD prior to October 6, 1995, is warranted.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

A 100 percent evaluation for PTSD prior to October 6, 1995, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


